tcmemo_1997_424 united_states tax_court kj's fund raisers inc petitioner v commissioner of internal revenue respondent docket no 10279-96x filed date stephen s ankuda for petitioner ronald b weinstock for respondent memorandum opinion raum judge the commissioner determined that petitioner did not meet the sec_501 requirements for qualification as an exempt_organization with the consequence unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure that it is not exempt from income_tax under sec_501 specifically the commissioner determined that petitioner failed to establish that it operated exclusively for exempt purposes under sec_501 this case is before us on a petition for declaratory_judgment pursuant to sec_7428 the parties filed a joint stipulation as to the completeness and correctness of the administrative record and submitted this case for determination under rule kristine hurd and james gould are the sole owners of kj's place a lounge where alcoholic beverages are served the term kj is obviously derived from the first initials of the first names of the owners kristine and james in kristine and james created petitioner kj's fund raisers inc they had petitioner incorporated as a vermont non-profit corporation on date they also had petitioner file a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date petitioner's business is selling lucky or other break-open or lottery or rip tickets the lottery tickets are sold exclusively at kj's place no other locations were considered the tickets are sold during regular business hours by the owners and employees of kj's place petitioner was organized purportedly to raise funds for distribution to charitable causes petitioner expects the majority of its funds to come from the sale of lottery tickets and does not plan to solicit public donations but will accept any donations offered there is no evidence in the record that any such donations were ever offered or received when petitioner was organized hurd and gould were both officers and directors she was president he was vice president secretary and treasurer the third member of the board_of directors was karen gould a relative of james gould in date petitioner replaced its board_of directors of the three new members two were related to hurd or gould the board has been altered since then the current board has two members unrelated to hurd or gould the third is kristine hurd's sister in a letter to the irs petitioner indicated that it would further revise its board so that none of the members were related to the officers of kj's place however that change has never been implemented in petitioner paid hurd and gould compensation of dollar_figure each for bookkeeping accounting and managerial_services petitioner also paid dollar_figure in rent to kj's place the measure of compensation was determined by hurd and gould on date changes in vermont's gambling laws took effect in accordance with these changes petitioner stopped paying rent to kj's place and stopped paying wages to hurd and gould currently there are no business dealings between petitioner's directors and the owners of kj's place and petitioner's books are kept separate from the accounts of kj's place from the proceeds of the sales of the lottery tickets petitioner has made grants to a variety of organizations some of these grants have been memorialized in local newspapers of six clippings sent to the irs by petitioner two have a photo of hurd or gould in front of kj's place handing out a check on behalf of petitioner one clipping notes that kj's fund raisers is a new corporation located at kj's place another shows a director of petitioner presenting a check and identifies the proceeds as arising from rip-ticket sales at kj's place in its preliminary adverse determination_letter issued on date the irs indicated that the identity of the lounge owners and the officers of petitioner put hurd and gould in a position to control petitioner petitioner responded as follows with respect to control of the organizations it may appear that all of kj's fundraisers inc fundraising activities can be controlled by the owners of the lounge due to the relationship between officers and directors of each it is our opinion however that kj's fund raisers inc would fold without the original founders of the organization as officers and local charities would go unfunded therefore we do not view the appointment of the present officers as a function of control but more as a function of going concern the irs issued its final adverse determination_letter on date it stated you have failed to establish that you are operated exclusively for exempt purposes under sec_501 you have failed to establish that your operation will not result in more than incidental private benefit furthermore for the period prior to date you have failed to establish that your net_earnings will not inure to the benefit of private individuals petitioner seeks a declaratory ruling that as of date petitioner is exempt from taxation under sec_501 sec_501 provides that an organization described in subsection c shall be exempt from taxation under this subtitle subsection c includes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 income_tax regs requires that for an entity to have exempt status it must be both organized and operated exclusively for one or more of the purposes specified in sec_501 respondent has conceded that petitioner meets the organizational_test petitioner must demonstrate that it operates exclusively for exempt purposes sec_1_501_c_3_-1 income_tax regs provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 income_tax regs to meet this requirement the organization must demonstrate that it is not operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests id under the operational_test the organization's purpose rather than the nature of its activities determines whether the organization is entitled to tax-exempt status 70_tc_352 even an organization engaged in only one activity may have multiple purposes for that activity 79_tc_793 a single nonexempt purpose if substantial in nature will disqualify an organization from qualification under sec_501 326_us_279 determining the purpose of the organization is a factual question which concerns both the actual as well as the stated purposes for the existence of the organization and the activities it engages in to accomplish those purposes 71_tc_661 petitioner's case is factually similar to 82_tc_196 in that case the taxpayer was a nonprofit corporation formed to raise money for college scholarships it planned to raise money through the operation of bingo_games held at the pastime lounge a lounge owned by two members of the board_of directors the other board members consisted of an accountant and director of the lounge and two bingo players the board was self-perpetuating with the existing directors selecting future directors id pincite the owners of the pastime lounge ran the bingo_games during regular business hours employees of the pastime lounge solicited orders for food and drink from the bingo players however the accounts of the pastime lounge were kept separate and distinct from those of the taxpayer id pincite this court held that the taxpayer had a nonexempt purpose which was substantial in nature ie to promote business at the pastime lounge through the medium of the bingo_games id pincite the court based this conclusion in part on the identity of the taxpayer's board_of directors with the owners and associates of the pastime lounge since the owners controlled the board and appointed its future directors the court reasoned the taxpayer's activities could be used to the advantage of the lounge id pincite the taxpayer argued that the separate_accounts and the fact that the lounge received nothing from the taxpayer for wages or rent demonstrated that it was operated exclusively for an exempt_purpose the court held otherwise a realistic look at the operations of these two entities however shows that the activities of the taxpayer and the pastime lounge were so interrelated as to be functionally inseparable separate accountings of receipts and disbursements does not change that fact since the record in this case does not show that the taxpayer was operated exclusively for exempt purposes but rather indicates that it benefited private interests exemption was properly denied fn ref omitted id the manner in which petitioner is operated benefits private interests kj's place and its owners like p l l scholarship fund v commissioner supra petitioner's lottery tickets are sold at a single location kj's place as in p l l scholarship fund v commissioner supra the lottery tickets are sold during kj's place's regular business hours their sale overseen by the owners of kj's place hurd and gould while in kj's place lottery ticket purchasers are solicited for beverages as in p l l scholarship fund v commissioner supra the accounts of petitioner and kj's place are kept separate and apart despite these similarities petitioner contends that two factors distinguish it from p l l scholarship fund v commissioner supra first the board_of directors is responsible for running petitioner and the majority of the board members are not related to the owners of kj's place second kj's place has allegedly lost money as patrons prefer to purchase lottery tickets rather than beverages petitioner stresses that the board_of directors independent of hurd and gould controls the distribution of proceeds raised by the sale of the lottery tickets while the board does decide which charities will receive funds it is clear from the record that kristine hurd and james gould control sales of the lottery tickets as they relate to kj's place it is also clear that their control is realistically independent of the board in a protest letter to the irs dated date petitioner concedes that the officers of kj's place appear able to control petitioner but defend it as necessary it is our opinion however that kj's fundraisers inc would fold without the original founders of the organization as officers and local charities would go unfunded emphasis added before date hurd and gould received wages and kj's place received rent from petitioner although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid this strongly suggests that hurd and gould are free to set policy for their own benefit without objection from the board nothing in the record since date indicates otherwise petitioner also contends that kj's place actually lost money since patrons preferred to buy lottery tickets rather than use their money to purchase beverages thus petitioner argues there was no actual benefit while all facts must be accepted as true for purposes of a declaratory_judgment rule conjectural statements such as the one above are entitled to no such consideration petitioner has presented no evidence that kj's place lost money more important kj's place has benefitted from the publicity surrounding donations given by petitioner in four of six newspaper articles or picture captions in evidence kj's place is pictured or mentioned along with hurd or gould who are identified as the owners of kj's place rather than officers of petitioner petitioner argues that the clippings are not paid advertising and do not indicate the receipt of an actual benefit by kj's place we find however that the publicity which kj's place would not have received but for petitioner's exclusive association with the lounge is a significant benefit moreover the record discloses that there were other clubs or lounges in the area where comparable gambling took place it is thus a fair inference that one of the real purposes of establishing petitioner in the first place was to induce customers with a proclivity for this type of gambling not to desert kj's place in favor of other clubs or lounges as a result of petitioner's formation kj's place far from losing revenue may indeed have prevented at least a portion of its business from being taken elsewhere petitioner engaged in the exempt activity of raising money for charitable purposes petitioner also operated for the substantial private benefit of kj's place and its owners a substantial nonexempt purpose thus characterizes its operation disqualifying it from exemption under sec_501 and sec_501 better business bureau v united_states u s pincite copyright clearance center inc v commissioner t c pincite decision will be entered for respondent
